DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Golko et al. (US 8,911,260).
Regarding claim 1, Golko et al. disclose a plug comprising:
a body portion (E1) having a length, an upper surface, and a lower surface; and
only two electrical contacts (44a and 44c, or 44b and 44d) (see Col. 11, L. 17-19) that comprise a first electrical strip contact and a second electrical strip contact,
wherein the first electrical strip contact is proximate the upper surface and has a length substantially equal to or less than the length of the body portion (see Fig. 4A),
wherein the second electrical strip contact is proximate the lower surface and has a length substantially equal to or less than the length of the body portion (see Fig. 4A), and
wherein the only two electrical contacts transmit both power and data (see Col. 11, L. 36-39).


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    142
    268
    media_image1.png
    Greyscale

[AltContent: textbox (E2)][AltContent: textbox (E1)]

Regarding claim 2, Golko et al. disclose comprising a base portion (E2) proximate the body portion, the base portion having a larger perimeter than a perimeter of the body portion.

Regarding claim 3, Golko et al. disclose the first and second electrical strip contacts are coupleable to one of: 
a cable (52) having a plurality of conductors, wherein only two of the plurality of conductors are used for the transmission of both power and data, and wherein one of the only two of the plurality of conductors is coupleable to the first electrical strip contact and wherein the other of the only two of the plurality of conductors is coupleable to the second electrical strip contact; or
a device (MP3 player or smartphone or other electronic device, Col. 1, L. 57-59) having a plurality of contacts, wherein only two of the plurality of contacts are used for delivery of power and data to the device, and wherein one of the only two of the plurality of contacts is coupleable to the first electrical strip contact and wherein the other of the only two of the plurality of contacts is coupleable to the second electrical strip contact.

	Regarding claim 5, Golko et al. disclose the device comprises an electronic device which includes any of the LED light bulb, a room application sensor, a temperature sensor, a humidity sensor, a photodetector, a machine application sensor, a flow sensor, a pressure sensor, a vibration sensor, a force sensor, or a camera.

Allowable Subject Matter
Claims 4 and 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833